962 F.2d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Sonny BOSTIC, Plaintiff-Appellant,v.NORTH CAROLINA DIVISION OF PRISON, Correctional Sections atOfficials Liable, Defendant-Appellee.
No. 91-7332.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 8, 1992Decided:  May 21, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (MISC-91-261-5-BO)
Charles Sonny Bostic, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before RUSSELL, WILKINSON, and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Charles Sonny Bostic appeals from the district court's order which denied him leave to file his 42 U.S.C. § 1983 (1988) complaint because he did not comply with the court's pre-filing review order.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bostic v. North Carolina Division of Prisons, No. MISC-91-261-5-BO (E.D.N.C. Oct. 17, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED